IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-10891
                           Summary Calendar



MARCIA J. IGAYAC,

                                           Plaintiff-Appellant,

versus

LARRY G. MASSANARI, ACTING COMMISSIONER OF SOCIAL SECURITY,

                                           Defendant-Appellee.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                         USDC No. 1:99-CV-274
                         --------------------
                            April 26, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Marcia J. Igayac appeals the district court's judgment

affirming the Commissioner of Social Security's denial of

disability benefits.     She argues that the Administrative Law

Judge ("ALJ") erroneously accorded greater weight to the opinions

of consulting physicians than to the opinions of her treating

physician.     She also argues that the ALJ failed to adequately

inform her of her statutory right to counsel prior to the

hearing.



     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
                            No. 00-10891
                                 -2-

     Igayac failed to object in the district court to the

magistrate judge's report and recommendation.   We therefore

review her claims only for plain error.    See Parfait v. Bowen,

801 F.2d 810, 813 (5th Cir. 1986); Douglass v. United Servs.

Auto. Ass'n, 79 F.3d 1415, 1428-29 (5th Cir. 1996)(en banc).      We

conclude that there was reliable medical evidence in the record

controverting Igayac's treating specialist and that the ALJ's

decision was supported by substantial evidence.    See Shave v.

Apfel, 238 F.3d 592, 595 (5th Cir. 2001); Newton v. Apfel, 209

F.3d 448, 453 (5th Cir. 2000).   We also conclude that the ALJ

adequately informed Igayac about her statutory right to counsel

at the hearing and that Igayac has not proven that she was

prejudiced by her waiver.   See Brock v. Chater, 84 F.3d 726, 729

n.1 (5th Cir. 1996); Clark v. Schweiker, 652 F.2d 399, 403 (5th

Cir. 1981).

     AFFIRMED.